PER CURIAM.
The court below granted directed verdicts against both the appellant and cross-appellants as to their respective claim and counterclaim on a lease. We find that there was evidence upon which a jury could have found for the respective non-moving parties, and accordingly, neither directed verdict should have been granted. McDaniel v. Zoldak, 423 So.2d 572 (Fla. 1st DCA 1982); Gates v. Chrysler Corp., 397 So.2d 1187 (Fla. 4th DCA 1981). Consequently, we reverse the final judgment and remand for a jury trial upon the issues presented in the complaint and counterclaim.
REVERSED AND REMANDED WITH DIRECTIONS.
DOWNEY, DELL and BARKETT, JJ., concur.